Citation Nr: 0813123	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  02-15 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic low back pain.


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to July 1972.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied service connection for 
chronic low back pain and headaches.  In a September 2006 
decision, the Board denied service connection for each 
claimed condition.  

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In an October 2007 
Order, the Court granted a joint motion and vacated that part 
of the Board's September 2006 decision that denied service 
connection for chronic low back pain.  The Court remanded the 
matter to the Board for readjudication consistent with the 
joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a September 2007 Joint Motion for Partial Remand, the 
parties observed that the veteran abandoned his claim for 
service connection for headaches.  The parties agreed that 
the veteran's records from the Social Security Administration 
(SSA) were relevant to his remaining claim for service 
connection for chronic low back pain.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy 
of all determinations either granting, 
denying or confirming an SSA award, as 
well as all medical and employment 
records relied upon in making the 
determination.

2.  Then, readjudicate the veteran's 
claim for service connection for 
chronic low back pain.  If the benefit 
sought on appeal remains denied, 
provide the veteran with an SSOC.  The 
SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

